                                                                                            FILED
                                                                                   2019 Mar-01 PM 02:54
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

 RESHAWN ARMSTRONG,                       )
                                          )
 Plaintiff,                               )
   v.                                     )
                                          )                7:17-cv-1857-LSC
 MATTHEW G. WHITAKER, et                  )
 al.,                                     )
                                          )
         Defendants.
                                          )

                                      ORDER
        Before this Court are a number of motions filed by both Plaintiff and

Defendant. For the reasons stated on the record at the Court’s hearing on

Thursday, February 28, 2019, the Court makes the following rulings.

        Plaintiff’s motion to compel (doc. 57) is GRANTED in part and DENIED

in part. Defendant is instructed to produce copies of the Mobile 3 and Mobile 4 log

books for February 2016 through December 2016 in fifteen (15) days. Defendant

must also produce within thirty (30) days the additional documents supporting its

affirmative defenses that it has failed to produce. The Court notes that it will not

allow the deposition of the Attorney General, and Defendant is not required to

produce the video from the rear gate because it no longer exists. Plaintiff’s request




                                      Page 1 of 2
for the identity of the individuals working the control room on certain dates is the

proper subject of an interrogatory and not a request for production.

      Plaintiff has also filed an amended complaint (doc. 59), which the Court

interprets as an implied motion to amend her complaint. The motion (doc. 59) is

GRANTED. Defendant has ten (10) days from the date of entry of this Order to

file a responsive pleading.

      The Court will hold a telephone conference on April 8, 2019 at 10:00 AM to

discuss the status of the case. The parties are instructed to call (877) 336-1828 and

use Access Code: 1966344 five (5) minutes prior to the start of the conference. At

the telephone conference, the parties need to be prepared to discuss (1) the

progress of Plaintiff’s EEOC proceedings on BOP-2017-01063 and (2) proposed

deadlines to enable the Court to enter a revised scheduling order.

      DONE and ORDERED on March 1, 2019.


                                               _____________________________
                                                       L. Scott Coogler
                                                  United States District Judge
                                                                                  195126




                                     Page 2 of 2
